[Cite as In re Petition of CSX Transp., Inc., 124 Ohio St.3d 1235, 2010-Ohio-1316.]




  IN RE PETITION OF CSX TRANSPORTATION, INC., TO CLOSE TO VEHICULAR
 TRAFFIC THE COUNTY ROAD 205/ULSH ROAD GRADE CROSSING (262-061N),
           LOCATED IN CLARIDON TOWNSHIP, MARION COUNTY, OHIO.
                     [Cite as In re Petition of CSX Transp., Inc.,
                       124 Ohio St.3d 1235, 2010-Ohio-1316.]
    (No. 2010-0127 — Submitted March 24, 2010 — Decided April 1, 2010.)
       APPEAL from the Public Utilities Commission, No. 09-125-RR-UNC.
                                ON MOTIONS TO DISMISS
                                  __________________
        {¶ 1} This cause is pending before the court as an appeal from the Public
Utilities Commission of Ohio.          Appellee and intervening appellee have filed
motions to dismiss the appeal for lack of jurisdiction, asserting that appellant
failed to perfect its appeal.
        {¶ 2} The motions to dismiss are granted. Accordingly, this cause is
dismissed.
        MOYER, C.J., and LUNDBERG STRATTON, O’CONNOR, O’DONNELL,
LANZINGER, and CUPP, JJ., concur.
        PFEIFER, J., concurs separately.
                                  __________________
        PFEIFER, J., concurring.
        {¶ 3} I concur in the decision to dismiss the appeal but write separately
to emphasize that dual filing requirements should be abolished. A. Schulman, Inc.
v. Wilkins, 112 Ohio St.3d 1208, 2006-Ohio-6677, 859 N.E.2d 553, ¶ 6 (Pfeifer,
J., dissenting). They serve no useful purpose. Olympic Steel, Inc. v. Cuyahoga
Cty. Bd. of Revision, 110 Ohio St.3d 1242, 2006-Ohio-4091, 852 N.E.2d 178
(Pfeifer, J., dissenting). Dual filing requirements are a trap for attorneys operating
                              SUPREME COURT OF OHIO




outside their normal area of practice. Prosecuting attorneys are not normally
expert in the procedures associated with public utility law. In this case, that lack
of experience led to the prosecuting attorney’s failing to deliver a notice of appeal
to the Public Utility Commission of Ohio’s docketing division and, ultimately, to
a dismissal other than on the merits. In other circumstances, I might have cast a
dissenting vote, but in this case, the prosecuting attorney had an opportunity to
cure the filing defect but did not avail himself of it.
                                __________________
        Brent W. Yager, Marion County Prosecuting Attorney, for appellant,
Claridon Township Board of Trustees.
        Richard Cordray, Attorney General, and Duane W. Luckey and William L.
Wright, Assistant Attorneys General, for appellee, Public Utilities Commission of
Ohio.
        Porter, Wright, Morris & Arthur, L.L.P., R. Leland Evans, and Megan E.
Bailey, for intervening appellee, CSX Transportation, Inc.
                             ______________________




                                           2